DETAILED ACTION
	This office action is in response to the continuation (CON) application filed on November 21, 2019.  This application is a CON of US Application No. 15/128,080, which has matured into U.S. Patent No. 10,495,838 B2.  Claims 13-20 are presented for review, with claims 13 and 18 being in independent method form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The prior art documents submitted by Applicant in the Information Disclosure Statements filed on February 10, 2020, have been considered and made of record (note attached copy of forms PTO-1449).

Drawings
The original drawings (ten (10) pages) were received on November 21, 2019.  These drawings are acknowledged.

Specification
The abstract of the disclosure is objected to because this abstract should conform closer to the method steps of the independent claims 13 and/or 18.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ball et al. U.S.P. No. 7,442,884 B2.
Ball et al. U.S.P. No. 7,442,884 B2 teaches (ABS; Figures 1, 2A, 3-5, 6A; corresponding text, in particular columns 5-6; Claims) a device (and inherent method of using same) that converts a telecommunications cable 72 including a jacket defining a jacket perimeter (outer shape of example cable 72, outermost layer inherent as a jacket for protection) having a generally non-circular transverse cross-section (column 5, line 66 through column 6, line 15) to a structure defining a perimeter having a generally circular transverse cross-section (circular shapes shown throughout Ball examples), the method comprising: slidably placing an adapter tube 10/100 over the jacket of the telecommunications cable, wherein the adapter tube defined a tube perimeter having a method steps of independent claim 18. 
Regarding dependent claim 19, the cable(s) of Ball can be fiber optic cables (column 4, lines 29-36).
Regarding claim 20, see column 8, lines 43-67 of Ball, which describes at least rubber for 10/100 and that is molded and injected (also shown as one unitary piece in Fig. 3), which would meet all steps and all structure imputed to the method.  

Claims 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burke et al. US 2013/0014974 A1.
Burke et al. US 2013/0014974 A1 teaches (ABS; Figures 1, 1A, 2, 3, 3A, 4-5; corresponding text, in particular paragraphs [0033] – [0042]; Claims) a device (and inherent method of using same) that converts a telecommunications cable (such as 32, Fig. 1A) including a jacket defining a jacket perimeter (outer shape of example cable 32, outermost layer inherent as a jacket for protection) having a generally non-circular transverse cross-section (as shown) to a structure defining a perimeter having a generally circular transverse cross-section (circular shapes shown throughout Burke examples), the method comprising: slidably placing an adapter tube 24 over the jacket of the telecommunications cable, wherein the adapter tube defined a tube perimeter having a generally circular transverse cross-section (outer shape of 24 is circular; see method steps of independent claim 18. 
Regarding claim 19, the cable(s) of Burke can be fiber optic cables ([0003]).
Regarding claim 20, see para [0047], which describes at least rubber that is molded and injected (also shown as one unitary piece in Figs.), which would meet all steps and all structure imputed to the method.  

Claims 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Battey et al. US 2002/0062977 A1.
Battey et al. US 2002/0062977 A1 teaches (ABS; Figures 1-4; corresponding text, in particular paragraphs [0015] – [0018]; Claims) a device (and inherent method of using same) that converts a telecommunications cable 25 including a jacket defining a jacket perimeter (outer shape of example cable 25, outermost layer is a jacket for protection) having a generally non-circular transverse cross-section (Figs. 1 and 3) to a structure defining a perimeter having a generally circular transverse cross-section (circular shapes shown throughout Battey examples), the method comprising: slidably placing an adapter tube 10 over the jacket of the telecommunications cable, wherein the adapter tube defined a tube perimeter having a generally circular transverse cross-section (outer shape of 10 is circular as employed in Fig. 2) and defines a throughhole 17/23 having a generally non-circular transverse cross-section (negative space similar method steps of independent claim 18. 
Regarding claim 19, the cable(s) of Battey can be fiber optic cables ([0016]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Burke et al. US 2013/0014974 A1, and further in view of Aznag et al. WO 2013/149846 A1.  Additionally, the Examiner fully incorporates, and agrees with, the logic and rationale in order to find the current claims 13-17 obvious.  See the Written Opinion in sections 11 and 11.1 from the IDS filed February 10, 2020 (PCT/EP2015/054408).
Regarding independent method claim 13, Burke et al. US 2013/0014974 A1 teaches (ABS; Figures 1, 1A, 2, 3, 3A, 4-5; corresponding text, in particular paragraphs [0033] – [0042]; Claims) a device (and inherent method of using same) that converts a telecommunications cable (such as 32, Fig. 1A) including a jacket defining a jacket perimeter (outer shape of example cable 32, outermost layer inherent as a jacket for protection) having a generally non-circular transverse cross-section (as shown) to a structure defining a perimeter having a generally circular transverse cross-section (circular shapes shown throughout Burke examples), the method comprising: slidably placing an adapter tube 24 over the jacket of the telecommunications cable, wherein the 
Regarding independent method claim 13, Burke does not expressly and exactly teach that the method includes fixing and moisture sealing with the steps of placing a portion of the adapter tube 24 within a gel block or an enclosure, moisture sealing the adapter tube with a sealant material of such gel block, and fixing the adapter tube and the telecom cable with respect to the enclosure in order to oppose pulling forces.  For these reasons, the close prior art of Burke cannot meet the strict literal requirements for anticipation under 35 U.S.C. 102(a)(1).
However, Aznag et al. WO 2013/149846 A1 teaches (Figs. 20-27; pages 7-8; Claims) teaches a telecommunication cable (12), a flexible metallic strip in figure 25 configured for being around the cable, strength members (32) fixed (see page 7, lines 15-20) with respect to an enclosure (10) against pulling forces by bending he flexible metallic strip around the cable and tightening the strip with a cable fixation device (figure25) and a gel block (18 in figure 20) surrounding the cable for moisture-sealing the cable with the sealant material of the gel block.  This overall construction and composition teaches how in the prior art a proper moisture sealing and fixture process can occur with a fiber optic cable in order to eliminate water / moisture damage but also to ensure opposing pulling forces are minimized.
Since Burke and Aznag are both from the same field of endeavor, the purpose disclosed by Aznag would have been recognized in the pertinent art of Burke.
KSR v. Teleflex, 127 S.Ct. 1727 (2007).  For these reasons, independent method claim 13 is found obvious over Burke and further in view of Aznag.
Regarding dependent claim 14, a flexible metallic strip is shown by Aznag for securing the cable (Fig. 25).
Regarding claim 15, the features of mounting are considered removable based on the Aznag reference (can be attached and detached by a technician).
Regarding claim 16, note the breath of a term such as “strength member”, as the elements and structure at the base of Fig. 25 Aznag are functionally adding strength and durability during clamping.  Securing the cable(s) into place in Fig. 25 of Aznag can be considered clamping.
 Regarding claim 17, the cable(s) of Burke (ABS) can be considered as “drop” cables that are flat as a term of art (other than round can be considered flat and oblong (frame of reference), flat cables in the art are not perfectly “flat”).

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: PTO-892 form references A, C, and D:

-Reference A to Coenegracht is the parent patent.
-Reference C to Mullaney is pertinent to sealing assemblies for sealing an elongate member at an interface location for an enclosure.
-Reference D to Stevens is pertinent to a cable jacket element with an outer circular shape and inner non-circular shape(s).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174.  The examiner can normally be reached on M-F 7:30 - 6 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL PETKOVSEK/
Primary Examiner, Art Unit 2874
January 28, 2021